Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/20/2022 has been entered.  Claims 1, 8, 11 and 18 are amended.  Claims 4, 5, 10, 14-15 and 20 have been canceled.  Claims 1-3, 6-9, 11-13, 16-19 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/20/2022, with respect to claim amendment have been fully considered and are persuasive.  The rejection of claims 1-3, 6-9, 11-13 and 16-19 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-9, 11-13 and 16-19 are allowed.
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art and the art of record either fails to anticipate or make obvious of all the claimed amended limitation recited in the independent claims.  The record is clear for the patentability of the claimed invention according to MPEP 1302.14 (i) and 37 CFR 1.111(b) and (c) and 37 CFR 1.133(b). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONGOC TRAN/Primary Examiner, Art Unit 2434